Citation Nr: 1403280	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-02 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Educational Center in Muskogee, Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of her delimiting date beyond July 20, 2010, for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to July 1993.  The appellant is the Veteran's wife. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Educational Center in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The appellant was granted Chapter 35 educational benefits based on her status as a spouse of the Veteran and assigned a delimiting date of July 20, 2010. 

2.  In January 2009, the appellant requested an extension of the delimiting date for her Chapter 35 educational benefits eligibility, claiming that physical disability prevented her from pursuing an educational program.

3.  The evidence reflects that the appellant's physical disability prevented her from initiating her educational program from May 2003 until July 2007.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for an extension of her delimiting date for educational assistance benefits under Chapter 35, Title 38, United States Code, in the amount of 50 months, have been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002);38 C.F.R. §§  3.102, 21.3021, 21.3047, 21.3512 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board has determined that the evidence and information currently of record are sufficient to substantiate the appellant's claim.  Therefore, no further development is required to comply with the notice or duty to assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) even if these requirements were applicable to the current claim.  See Barger v. Principi, 16 Vet. App. 132 (2002).

The appellant claims, in substance, that a physical disability prevented her from going to school from May 2003 to July 2007 and therefore under 38 C.F.R. § 21.3047 she is entitled to an extension of her delimiting date beyond July 20, 2010.  Moreover, in support of her claim the appellant in January 2011 notified VA that she had been awarded Social Security Administration (SSA) disability in May 1999 and filed with VA a November 2010 letter from Christopher D. Naquin, M.D..  Likewise, in August 2011 she filed with VA a February 2003 note from the LSU Healthcare Network.  

In this regard, the Board notes that basic eligibility for Chapter 35 benefits is established in one of several ways, to include being the spouse of a Veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 21.3021(a)(3)(i).

Eligibility for such benefits extends 10 years from the date (as determined by the Secretary) that the person becomes an eligible person within the meaning of 38 U.S.C.A. § 3501(a)(1).  38 U.S.C.A. § 3512(b)(1)(A).  

The 10-year delimiting period may be extended if the eligible spouse does the following: (1) applies for the extension within the appropriate time limit; (2) was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from willful misconduct; (3) provides VA with any requested evidence tending to show that he or she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 C.F.R. § 21.3047; see also 38 U.S.C.A. § 3512(b)(2). 

It must be clearly established by medical evidence that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i).  Application for an extension must be made within one year after the last date of the delimiting period, the termination of the period of physical or mental disability, or October 1, 1980, whichever date is the latest.  38 U.S.C.A. § 3512(b)(2). 

As to basic eligibility, the record shows that the appellant was granted entitlement of Chapter 35 educational benefits based on her status as a spouse of a veteran with a total and permanent disability and the delimiting date for her eligibility is July 20, 2010.  38 U.S.C.A. § 3512(b)(1)(A).

As to a timely application, the record shows that in January 2009, prior to her delimiting date, she applied for the extension.  38 U.S.C.A. § 3512(b)(2).

As to a physical disability preventing her from completing the program, a February 2003 note from the LSU Healthcare Network stated as follows, "[p]lease allow [the patient] to drop her classes this semester for medical reasons."  Thereafter, in a November 2010 letter from Dr. Naquin it was opined that the appellant "was unable to attend school between May 1, 2003[,] and July 2007 [due] to disability caused by complications of medical illnesses."  It was next reported that the appellant suffered from diabetes with debilitating symptoms and asthma with sever flare-ups.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Therefore, the Board finds that the record clearly established by medical evidence that the appellant's chosen program of education was medically infeasible, from May 2003 to July 2007, because of a physical disability that did not result from willful misconduct.  38 C.F.R. § 21.3047(a).

Given the foregoing, and having resolved all reasonable doubt in favor of the appellant, the Board concludes that an extension of the appellant's delimiting date beyond July 20, 2010, for educational assistance benefits under Chapter 35, Title 38 United States Code, is warranted; and that the available facts warrant an extension amounting to the 50 months the appellant had to suspend in pursuit of her remaining educational benefits due to medical disability from May 2003 to July 2007.  The appeal is granted.


ORDER

Entitlement to an extension of the appellant's delimiting date in the amount of 50 months, beyond July 20, 2010, for educational assistance benefits under Chapter 35, Title 38 United States Code, is granted. 




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


